DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Ken US 2009/0062848 discloses an insertion instrument configured to eject at least one anchor at a target location, comprising a handle portion 204, a cannula 168, a pusher member 132, tensioning strands 96, a retention assembly 166 carried by the handle and spaced from the cannula (figures 7F, 8A).
However, Ken does not disclose the retention assembly selectively releasing one of the first and second ends of the tensioning strand while continuing to secure the other of the first and second ends while the tensile force is applied.
Bose US 2005/0228406 discloses a knot forming device having a protruding member 19 extending from a cannula 12 (figure 2), the protruding member may be formed as a notch in the rod, or alternatively may be retractable (paragraph 0058) to selectively hold or release a strand.
However, Bose fails to disclose a retention assembly being further configured to selectively release one of the first and second ends of the tensioning strand while continuing to secure the other of the first and second ends while the tensile force is applied. 
Chu US 7967832 discloses a suture device having a retention assembly with first and second locking members 18a, 18b.
However, Chu fails to disclose the retention assembly selectively releasing one of the first and second ends of the tensioning strand.

No combination of Ken, Bose, Chu and prior art of record or prior art at large serves to rectify the deficiencies of Ken, Bose, and Chu in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.C.L/Examiner, Art Unit 3771       

/DIANE D YABUT/Primary Examiner, Art Unit 3771